PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LEE, Jonathan, E.
Application No. 13/648,963
Filed: 10 Oct 2012
For: ACTIVITY CLASSIFICATION IN A MULTI-AXIS ACTIVITY MONITOR DEVICE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition to revive under 37 CFR 1.137(a), filed April 1, 2021.

The petition under 37 CFR 1.137(a) is GRANTED.

The instant application became abandoned for failure to timely file a reply to the Notice to File Corrected Application Papers mailed April 4, 2017.  This Notice set an extendable period for reply of two months.  No reply having been received, the application became abandoned by operation of law on June 5, 2017.  The Office mailed a Notice of Abandonment on              August 14, 2017.  Applicant filed a petition to revive under 37 CFR 1.137(a) on December 14, 2017.  However, the petition was dismissed in a decision mailed on April 10, 2018, which set an extendable period for reply of two months.
  
With the instant petition, Applicant has paid the petition fee, submitted the required reply to the Notice to File Corrected Application Papers, and satisfactorily accounted for the delay in filing the renewed petition.

The application is being forwarded to the Office of Data Management for processing into a patent.

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/
Cliff Congo
Attorney Advisor
Office of Petitions